  Case 19-29202       Doc 29     Filed 06/23/20 Entered 06/23/20 14:33:13            Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
In Re:                               )
                                     )    BK No. 19-29202
Michael J. Garnmeister,              )    Chapter 7
       Debtor.                       )    Honorable David D. Cleary

                       AMENDED NOTICE OF MOTION/HEARING
To: see service list p. 2

PLEASE TAKE NOTICE that on Wednesday, July 1, 2020 at 10:00 a.m., I will appear before
the Honorable David D. Cleary, or any judge sitting in that judge’s place, and present the motion
of creditor Judy Garnmneister to extend time to object to discharge or dischargeability under
523/727, a copy of which is attached. This motion will be presented and heard telephonically.

No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the motion, you must set up and use an account with Court Solutions, LLC. You can set up an
account at www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476. If you
object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion in advance without a hearing.

CREDITOR JUDY GARNMEISTER’S MOTION TO EXTEND TIME TO OBJECT TO
          DISCHARGE OR DISCHARGEABILITY UNDER 523/727

       Creditor, Judy Garnmeister (“Creditor”), through her undersigned attorney, states as
follows in support of her motion:
       1.      Debtor filed a petition under Chapter 7 on 10/14/19, case number 19-29202.
       2.      Debtor has still not amended his petition to list Creditor on schedule E/F, as
               Debtor owes Creditor domestic support obligations, including back
               child support, and other debts.
       3.      6/24/20 is the current deadline to object to discharge or challenge whether
               certain debts are dischargeable.
       4.      Creditor has been prejudiced by, among other things, Debtor’s omission of failing
               to list her as a creditor in the case.
       5.      The Trustee has indicated to Creditor that he supports another extension and
               recommended the deadline be set to sometime after Labor Day.
       6.      Creditor respectfully requests the deadline be extended an additional 90 days,
               until September 22, 2020.
       7.      Creditor asks the Court strike the previously noticed motion that was mistakenly
               set on the Court’s chapter 7 call on Thursday July 2, 2020.
  Case 19-29202        Doc 29    Filed 06/23/20 Entered 06/23/20 14:33:13            Desc Main
                                   Document     Page 2 of 2




        WHEREFORE, Creditor Judy Garnmeister respectfully requests this Honorable Court to
extend an additional 90 days the deadline to object to discharge or challenge whether certain
debts are dischargeable, and for other or different relief as this Honorable Court deems equitable
and just.
                                                      Respectfully Submitted,
                                                     Judy Garnmeister
                                                 By: s/Scott C. Polman_____
                                                     Attorney for Creditor
Scott C. Polman, Esq.
Law Office of Scott C. Polman
8130 N. Milwaukee Ave.
Niles, IL 60714
ph: (847) 292-1989
spolman.law@comcast.net
No. 6294565


                                      Certificate of Service
The undersigned, attorney of creditor, hereby certifies that on 6/23/20, the following parties shall
be served the foregoing via the method of service as so indicated below.

                                                     s/Scott C. Polman

SERVICE LIST

Motion to Extend Time to Object to Discharge or Dischargeability Under 523/727
BK Case 19-29202
Motion filed – 6/23/20

Name and/or Postal Address            Email Address (if applicable)         Method of Service
U.S. Trustee
Patrick S. Layng                      USTPRegion11.ES.ECF@usdoj.gov         Email CM/ECF system

Ronald R. Peterson, Trustee
Jenner & Block LLP                    rpeterson@jenner.com                  Email CM/ECF system
353 N. Clark St.
Chicago, IL 60654
                                      cutlerfilings@gmail.com                Email CM/ECF system
David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Attorney for Debtor
